Title: Notes on a Cabinet Meeting, 24 October 1806
From: Jefferson, Thomas
To: 


                        
                            
                                24 Oct. 1806
                            
                        
                        Oct. 24. It is agreed unanimously to call for Captains Preble & Decatur to repair to N. Orleans by land
                            or sea as they please, there to take command of the force on the water, & that the Argus, & 2. gunboats from N.Y. 3.
                            from Norfolk & 2. from Charleston shall be ordered there, if on a consultation. between mr Gallatin & mr Smith, the
                            appropriations shall be found to enable us. that Preble shall, on consultn with Govr. Claiborne have great
                            discretionary powers. that Graham shall be sent thro’ Kentucky on Burr’s trail, with discretionary powers to consult
                            confidentially with the Governors, &  to arrest Burr if he has made himself liable, he is to have a commission of Govr. of Louisiana,
                            and Doctr. Browne is to be removed. letters are to be written by post to Govr. Claiborne, the govr. of Misipi, and
                            Colo. Freeman to be on their guard against any surprize of our posts or vessels by him. the question as to Genl.
                            Wilkerson postponed till Preble’s departure, for further information.
                    